Citation Nr: 1545933	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  10-40 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to November 1974 and from March 1975 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008, February 2013, and August 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issues of entitlement to service connection for a left foot disability and entitlement to service connection for a left little toe disability have been raised by the record in a July 2010 statement.  Additionally, the issues of whether new and material evidence has been submitted to reopen claims for entitlement to service connection for a right shoulder disability and entitlement to service connection for a neck disability have been raised by the record in a September 2015 statement.  However, none of these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for headaches, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The evidence does not show that the Veteran served in the Republic of Vietnam as defined by VA for the purpose of presumptive exposure to herbicides, or was otherwise exposed to herbicides during active duty.

2.  The competent, probative evidence does not demonstrate that diabetes mellitus, type II, is related to active duty, to include exposure to herbicides, or manifested to a compensable degree within one year of separation from service.

3.  The competent, probative evidence does not demonstrate that prostate cancer is related to active duty, to include exposure to herbicides.

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the claims for entitlement to service connection for diabetes mellitus, type II, and prostate cancer.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A May 2013 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, and lay evidence are associated with the record.  The Veteran was not provided a VA examination pursuant to his claims of entitlement to service connection for diabetes and prostate cancer; however, the Board finds that VA was not obligated to provide examinations in this case.  Generally, a VA medical examination is required for a service connection claim only when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The record demonstrates the Veteran has current disabilities.  However, the evidence does not support that the Veteran was exposed to herbicides in service.  Additionally, the evidence does not demonstrate, nor does the Veteran assert, that he was physically present in the Republic of Vietnam.  There is no competent evidence suggesting a relationship between the Veteran's current diabetes mellitus, type II, and prostate cancer and his active duty service.  Further, his service treatment records do not demonstrate complaints of or treatment for diabetes mellitus, type II, or prostate cancer or symptoms thereof during his active duty service.  As a result, the Board finds the evidence does not demonstrate that an in-service, event, injury, or disease occurred relevant to the Veteran's diabetes mellitus, type II, or prostate cancer or that the Veteran's disabilities are otherwise related to active duty.  See VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, VA examinations are not warranted.  McLendon, 20 Vet. App. at 83.  

The Federal Circuit has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279 

Here, there is no medically competent evidence of a link to service, and the Board has determined that the Veteran is not entitled to a presumption of exposure to Agent Orange, as discussed below.  While the Veteran has stated that he believes his diabetes mellitus, type II, and prostate cancer are linked to service, the only evidence that they are related to his military service are the unsupported lay assertions of a connection inherent in any service connection claim.  Since there is no evidence of diabetes mellitus, type II, or prostate cancer in service or any injury or event in service that might have led to diabetes mellitus, type II, or prostate cancer and no competent suggestion of a link to service, referral for VA medical examination is not warranted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's January 2015 hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from Texas Veterans Commission.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran asserts that his diabetes mellitus, type II, and prostate cancer are the result of active duty.  Specifically, he states that he was exposed to herbicides which were stored at Fort Dix, and that he was exposed to some type of hazardous gas during "chemical warfare" exercises during active duty.

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Additionally, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus and prostate cancer, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable. 

Preliminarily, the Board observes that VA treatment records reflect diagnoses of diabetes mellitus, type II, and prostate cancer during the pendency of the appeal.  As such, the Board finds the Veteran has established present disabilities for the purpose of service connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999). Additionally, diabetes mellitus and prostate cancer are enumerated by 38 C.F.R. § 3.309(e) as diseases presumptively associated with herbicide exposure.

With regard to in-service exposure to herbicides, the Veteran has not asserted, and the record does not reflect, that he ever had service in the Republic of Vietnam. Thus, the Board finds that the Veteran did not have service in Vietnam for the purpose of presumptive service connection for diseases related to herbicide exposure.  While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The use of commercial strength herbicides with tactical properties was confined primarily to the base perimeters in Thailand and was used throughout Vietnam.  In support of his claim of direct exposure to herbicides the Veteran has testified that herbicides were stored on Fort Dix when he was stationed there.  

The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to hazardous gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record does not contain any evidence, other than his own assertions, that the Veteran was exposed to herbicides.  While the Veteran is competent to describe what he experienced and witnessed in service, the evidence does not support the contention that the Veteran was exposed to herbicides during service. Furthermore, the Veteran's service treatment and personnel records are negative for any treatment or indication that the Veteran was exposed to herbicides in service.  The Board further notes that the RO made a formal finding as to the lack of information to verify any exposure to herbicides.  As such, the Board finds that the probative, competent evidence does not demonstrate that the Veteran was exposed to herbicides during active duty.

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  As such, the Board will also adjudicate the claims on a theory of direct entitlement to service connection for the Veteran's diabetes mellitus, type II, and prostate cancer.

As discussed, the Veteran has been diagnosed with diabetes mellitus, type II, and prostate cancer.  As such, the current disability requirement has been satisfied.  However, the evidence does not support a finding that he experienced an in-service injury, disease or event to which the diabetes mellitus, type II, or prostate cancer could plausibly be related.  The Board notes the Veteran's reports of exposure to hazardous gas during service; however, the record is negative for any evidence beyond the Veteran's own contentions suggesting that he was exposed to hazardous gas.  See Bardwell, 24 Vet. App. 36.  Additionally, there is no competent evidence suggesting that diabetes mellitus, type II, or prostate cancer is linked to the Veteran's service by any means.  The Board has already concluded that the Veteran was not exposed to herbicides in service, and the evidence does not support a finding that the Veteran's diabetes mellitus, type II, or prostate cancer were caused by or otherwise began during service and the in-service injury requirement is not met.

Furthermore, while diabetes mellitus is considered a chronic disease under 38 C.F.R. § 3.309, there has been no indication that continuity of symptomatology has been established in this case.  Service treatment records do not indicate any in-service treatment for diabetes mellitus, type II, nor has the Veteran alleged experiencing symptoms of diabetes during service or within one year of separation.  As such, the Board finds that continuity of symptomatology has not been established nor did the Veteran's diabetes mellitus, type II, manifest to a compensable degree within one year of separation.
In sum, the evidence weighs against a finding that the Veteran was exposed to herbicides in service.  The evidence also weighs against a finding that the Veteran's diabetes mellitus, type II, and prostate cancer were caused by or otherwise began during service.  As such, the Veteran's claims for entitlement to service connection for diabetes mellitus, type II, and entitlement to service connection for prostate cancer must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for prostate cancer is denied.


REMAND

Acquired Psychiatric Disorder

The Veteran asserts that he has an acquired psychiatric disorder as a result of an injury during active duty service.  While the Veteran initially made a claim for entitlement to service connection for PTSD, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons, 23 Vet. App. at 5-6.  

The Veteran underwent VA examination in connection with his claim in October 2008 and July 2010.  Both examiners found that the veteran did not meet the criteria for a diagnosis of PTSD.  The October 2008 examiner diagnosed chronic depressive disorder with anxiety symptoms and did not provide an opinion as to whether the disorder was related to active duty service.  The July 2010 examiner diagnosed depressive disorder, and indicated that she could not provide an opinion as to whether the Veteran's mental illness symptoms were related to his in-service injury without resorting to mere speculation.  

Upon review, the Board finds that the VA opinions of record are not sufficient for purposes of determining service connection.  As such, the Board finds that remand is warranted in order to obtain an additional examination and opinion regarding the etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, the Veteran reported during his August 2015 that he had been attending PTSD group therapy sessions through VA for several years.  While there are some records of group therapy sessions in evidence, it is not clear whether they are complete or up to date.  As such, upon remand the RO should obtain any records of PTSD group therapy sessions attended by the Veteran.  

Headaches

The record does not show that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for headaches.  The record reflects that the Veteran has suffered from headaches during the pendency of the appeal.  Additionally, the Veteran's service medical records reflect complaints of or treatment for headaches, and he has alleged that his headaches are as a result of or aggravated by his service-connected back condition.  As such, the Board finds that remand is warranted in order to obtain an examination and opinion which addresses the etiology of the Veteran's headaches.  McLendon, 20 Vet. App. at 83.

Additionally, as it appears the Veteran receives continuous treatment through 
VA, the Board finds the RO should obtain any VA treatment records dated from October 2015 to the present.
TDIU

In a February 2013 rating decision, the RO denied the Veteran's claim for entitlement to a TDIU.  In a February 2013 statement, the Veteran indicated his desire to file a Notice of Disagreement with the denial.  Since it was filed within the appeal period and clearly indicated disagreement with the rating decision, the Board finds that the February 2013 filing is properly characterized as a Notice of Disagreement.  38 C.F.R. § 20.201 (2015).  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case with respect to the issue of entitlement to a TDIU.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from October 2015 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  With the Veteran's assistance, identify the range of dates in which the Veteran attended VA PTSD group therapy sessions.  Obtain and associate with the record all VA treatment records for the Veteran from this time period.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.
3.  Then, schedule the Veteran for another VA examination to determine the current nature and etiology of any acquired psychiatric disorder, to include PTSD and depressive disorder.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, and with consideration of the Veteran's lay statements, the examiner should provide all diagnoses and an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service.  In this respect, the examiner should comment on all diagnoses of record during the pendency of the appeal, including any psychiatric diagnosis present or noted in the claims file. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any headache disability.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current headache disability began in service, was caused by service, or is otherwise related to service.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current headache disability was caused or aggravated by the Veteran's service-connected degenerative disc disease of the lumbar spine with spondylolisthesis.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to a TDIU.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to the issue, return the claims to the Board for appellate review.

6.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, and entitlement to service connection for headaches.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


